Citation Nr: 1543065	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  14-09 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for erectile dysfunction.  

2.  Entitlement to a compensable rating for bilateral hearing loss.  

3.  Entitlement to an increased rating in excess of 20 percent for diabetes mellitus, type II, with hypertension.  

4.  Entitlement to an increased rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.  

5.  Entitlement to an increased rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.

6.  Entitlement to an increased rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.  

7.  Entitlement to an increased rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.
8.  Entitlement to an increased rating in excess of 10 percent for tinnitus.  

9.  Entitlement to a separate compensable rating for hypertension (currently included as part of the service-connected diabetes mellitus, type II).  

10.  Entitlement to service connection for bilateral leg cramps.  

11.  Entitlement to service connection for coronary artery disease (CAD), claimed as chest pains.  

12.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

13.  Entitlement to service connection for high cholesterol.  

14.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Stacey Penn Clark, Esquire


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2012 and December 2013 rating decisions issued by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the Veteran's attorney requested an extension in order to provide her an opportunity to review the Veteran's file.  See the May 2015 request.  The Board granted a 90-day extension in a May 2015 letter, and informed the Veteran that his claim would be held in abeyance until August 2015.  The matter was held in abeyance for the requisite time and additional evidence was not received.  

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).  

The issues of entitlement to increased ratings for the service-connected bilateral hearing loss, diabetes mellitus, peripheral neuropathy of the bilateral upper and lower extremities, tinnitus, and hypertension; service connection for bilateral leg cramps, CAD, PTSD, and high cholesterol; and entitlement to a TDIU; are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The Veteran's service-connected erectile dysfunction is not characterized by a penile deformity.


CONCLUSION OF LAW

The criteria for an initial compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.31, 4.115b, Diagnostic Code (DC) 7522 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). 

This appeal arises from disagreement with an initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, VA has satisfied its duty to notify. 

The duty to assist provisions of the VCAA has also been met.  The RO has secured the Veteran's service treatment records (STRs) and VA treatment records, as well as provided him with several VA medical examinations to rate the current severity of his service-connected erectile dysfunction.  See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83.  The examinations were provided in September 2011 and August 2013.  These examinations are informed, competent and responsive to the issue, and a new VA examination is not warranted.  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2015).

II.  The Merits of the Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

The Veteran asserts that a compensable rating is warranted for his service-connected erectile dysfunction.  The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  If, as here, there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  See also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's erectile dysfunction, associated with his service-connected diabetes mellitus, type II, has been assigned a noncompensable (0 percent rating) by analogy pursuant to 38 C.F.R. § 4.115b, DC 7522 (penis, deformity, with loss of erectile power).  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31.  

Under DC 7522, in order for the Veteran to receive the 20 percent rating for erectile dysfunction, a physical deformity of the penis with loss of erectile power is required.  38 C.F.R. § 4.115b.  A footnote to DC 7522 also indicates the disability is to be reviewed for entitlement to special monthly compensation for loss of use of a creative organ under 38 C.F.R. § 3.350(a). 

The VA Adjudication Procedure Manual confirms that two requirements must be met before a 20 percent evaluation can be assigned for deformity of the penis with loss of erectile power under DC 7522 - (1) the deformity must be evident, and (2) the deformity must be accompanied by loss of erectile power.  Simply stated, the condition is not compensable in the absence of penile deformity.  See M21-1MR, Part III, Subpart iv, Chapter 4, Section I, Topic 34, Block a (August 3, 2009).  Rather, the Veteran is currently in receipt of special monthly compensation under 38 U.S.C. 1114, subsection (k) and 38 CFR 3.350(a) on account of loss of use of a creative organ, from 01/07/2011.

Upon review of the evidence, the Veteran does not meet the criteria for a compensable rating under DC 7522.  VA examinations dated in September 2011 and August 2013 reveal a diagnosis of erectile dysfunction due to his service-connected diabetes mellitus, type II.  The Veteran clearly has loss of erectile power.  This fact is not in dispute. 

However, the evidence of record does not reveal any physical deformity of the Veteran's penis.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  That is, the requirement under DC 7522 of deformity of the penis "with" loss of erectile power clearly means that both factors are required.  In this regard, at the September 2011 VA examination, the VA examiner noted a normal penis upon physical examination testing.  At the August 2013 VA examination, the Veteran requested not to be physically examined, but reported "normal anatomy with no penile deformity or abnormality."  Accordingly, there is no lay or medical support for a compensable disability rating for the Veteran's erectile dysfunction under DC 7522.

The Board has also considered the applicability of other diagnostic codes for evaluating the Veteran's erectile dysfunction.  However, after careful review of the available diagnostic codes and the medical evidence of record, the Board finds that other than the inability to maintain an erection for which, as indicated, he receives special monthly compensation, there are no other diagnostic codes that provide a basis to assign a compensable rating for erectile dysfunction.  

The evidence shows the Veteran's service-connected erectile dysfunction has remained relatively stable since the effective date of the award of service connection.  Therefore, the Board finds there is no basis for staged rating of the erectile dysfunction disability, pursuant to Fenderson, supra.

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's service-connected erectile dysfunction has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Under these circumstances, the claim for a compensable rating for erectile dysfunction must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial compensable rating for erectile dysfunction is denied.  


REMAND

Remand is warranted in order to obtain additional audiograms in order to properly evaluate the Veteran's service-connected bilateral hearing loss.  VA outpatient treatment records dated March 2011 and January 2013, note the Veteran's visit for audiological evaluation.  At both visits, it is noted that audiometric testing was performed.  At the March 2011 visit, the outpatient treatment note specifically indicates that audiometric information is available under "tools" and "Audiogram Display."  As this tool is not available to the Board, the issue must be remanded in order to obtain these audiometric testing results.  

Remand is also required for issuance of a statement of the case (SOC) on the issues of entitlement to increased ratings for the service-connected bilateral hearing loss, diabetes mellitus, peripheral neuropathy of the bilateral upper and lower extremities, tinnitus, and hypertension; service connection for bilateral leg cramps, CAD, PTSD, and high cholesterol; and entitlement to a TDIU.  In May 2014, the Veteran expressed disagreement with the December 2013 rating decision that discussed the claims; however, no SOC has been issued addressing the claims.  Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA audiological treatment records, to include copies of the results of the VA audiograms performed in March 2011 and January 2013, available through the CPRS TOOLS menu.  All records/responses received should be associated with the electronic file.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.  

2.  Issue a SOC to the Veteran and his attorney, addressing the issues of entitlement to increased ratings for the service-connected bilateral hearing loss, diabetes mellitus, peripheral neuropathy of the bilateral upper and lower extremities, tinnitus, and hypertension; service connection for bilateral leg cramps, CAD, PTSD, and high cholesterol; and entitlement to a TDIU.  The Veteran and his attorney must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.  

3.  After accomplishing any additional development deemed appropriate, readjudicate the claim remaining on appeal.  If the benefit sought in connection with the claim remains denied, the Veteran and his attorney should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


